DETAILED ACTION
.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH08122202A, Herein Tomioka) in view of US 20160116184 (herein Chappell).
Regarding claim 1, Tomioka teaches A wind tunnel device (wind tunnel 11, Fig. 1) comprising: 
a tunnel configured to receive forced air and having a supply inlet and an exhaust outlet (see Fig. 1, intake 18, exhaust 17); 
a plurality of rotatable turning vanes positioned in the tunnel between the supply inlet and the exhaust outlet (closing doors 25 and 26, intake 18, exhaust 17, Fig. 1), , wherein: 
in a first configuration, the plurality of rotatable turning vanes are configured to permit re-circulation of air through the tunnel (“When the blower 6 is driven by opening at least one of the cooling passage 23 and the bypass passage 24 and closing the exhaust damper 19, the exhaust door 20 and the intake door 21 respectively, the measuring unit 1 In contrast, the air 4 in the wind tunnel is circulated and circulated, so that it can be used as a circulating wind tunnel facility”), and 
in a second configuration, the plurality of rotatable turning vanes are configured to inhibit re-circulation of air through the tunnel (“When the cooling passage 23 and the bypass passage 24 are shut off by the passage opening / closing doors 25 and 26, and the exhaust damper 19, the exhaust opening door 20 and the intake opening door 21 are opened to drive the blower 6, respectively. Since the air 4 sucked from the intake port 18 passes through the measuring unit 1 and is exhausted to the exhaust port 17, the air 4 can be used as a blow-through type wind tunnel facility”).
Further regarding claim 1, Tomioka does not teach, “wherein at least one rotatable turning vane comprises a recess configured to accommodate an adjacent closed rotatable turning vane of the plurality of rotatable turning vanes.” However, Chappell teaches the deficiencies of Tomioka (see leading and trailing edges 40’, 40”, [0032], that have recesses as shown in Fig. 7). It would be obvious to one of ordinary skill in the art to simply substitute the shape of vane of Tomioka with the blade of Chappell because the substitution would provide predictable results for controlling, damping, and guiding airflow ([0002]). The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.
Regarding claim 2, Tomioka does not teach, “wherein the at least one rotatable turning vane is configured to overlap a portion of the adjacent closed rotatable turning vane along the recess.” However, Chappell teaches the deficiencies of Tomioka (trailing edge 40″ of the blade 40b overlaps and abuts the leading edge 40′ of blade 40c, [0033], Fig. 7). 
 Regarding claim 3, Tomioka does not teach, “wherein the at least one rotatable turning vane is configured to form a substantially air-tight seal with the adjacent closed rotatable turning vane.” However, Chappell teaches the deficiencies of Tomioka (seals 41 are preferably positioned such that when the blade 40 is in the closed position a dead air space 41′ is formed between adjacent seals, as best seen in FIG. 7. Each point of contact between a blade 40 and an adjacent blade 40 or blade stop surface is thus sealed against air flowing around the edges of the blade 40, blocking the passage of air, [0032]). 
Regarding claim 4, Tomioka does not teach, “wherein the at least one rotatable turning vane defines a curved contour on a first side, the curved contour configured to direct air around a corner of the tunnel.” However, Chappell teaches the deficiencies of Tomioka (Fig. 7 teaches a curve of blade 40 where blades overlap; Fig. 2 of Tomioka teaches doors 25 are configured to direct air around corners of flow path 24). 
Regarding claim 5, Tomioka does not teach, “wherein the recess of the rotatable turning vane is on a second side of the rotatable turning vane opposite the first side.” However, Chappell teaches the deficiencies of Tomioka (trailing edge 40″ of the blade 40b overlaps and abuts the leading edge 40′ of blade 40c, [0033], Fig. 7). 
Regarding claim 6, Tomioka teaches wherein the at least one rotatable turning vane is positioned in the corner (Fig. 2 teaches door 25 in corner).
Regarding claim 7, Tomioka teaches wherein the tunnel forms a rectangular path including the corner (see configuration of tunnel 11 in Fig. 1).
Regarding claim 8, Tomioka does not teach, “wherein the plurality of rotatable turning vanes are spaced intermittently along a diagonal line from a first end of the corner to a second end of the corner.” However, Chappell teaches the deficiencies of Tomioka (Fig. 2 teaches an equivalent configuration where damper 2 has blades going from corner to corner having blades spaced equivalently). 
Regarding claim 9, Tomioka does not teach, “wherein the plurality of rotatable turning vanes are configured to simultaneously rotate.” However, Chappell teaches the deficiencies of Tomioka (actuating mechanism 50 is provided for pivoting the multiple blades 40 simultaneously between the open and closed positions, [0030]).
Regarding claim 10, Tomioka does not teach, “wherein the recess is configured to prevent interference between the at least one rotatable turning vane and an end plate of the adjacent closed rotatable turning vane.” However, Chappell teaches the deficiencies of Tomioka (see Fig. 7 and [0033] for corresponding configuration of blades 40).
Regarding claim 11, Tomioka does not teach, “wherein the at least one rotatable turning vane comprises an end plate and the recess is formed in the end plate.” However, Chappell teaches the deficiencies of Tomioka (see Fig. 7 and [0033] for corresponding configuration of blades 40 and leading, trailing edges 40’ and 40”).
Regarding claim 12, Tomioka teaches wherein: the supply inlet is coupleable with a supply duct having a first damper, and the exhaust outlet is coupleable with an exhaust duct having a second damper (intake door 21, exhaust port door 20).
Regarding claim 13, Tomioka teaches wherein the plurality of rotatable turning vanes are movable into: the first configuration when the first and second dampers are biased toward a closed position, and the second configuration when the first and second dampers are biased toward an open position (opening / closing doors 25 and 26, Fig. 2).
Regarding claim 14, Tomioka teaches A method of operating a wind tunnel (wind tunnel 11, Fig. 1) comprising: 
configuring the wind tunnel as an open-return wind tunnel in which the wind tunnel is configured to permit air to enter the wind tunnel via a supply inlet and exit the wind tunnel via an exhaust outlet (“When the cooling passage 23 and the bypass passage 24 are shut off by the passage opening / closing doors 25 and 26, and the exhaust damper 19, the exhaust opening door 20 and the intake opening door 21 are opened to drive the blower 6, respectively. Since the air 4 sucked from the intake port 18 passes through the measuring unit 1 and is exhausted to the exhaust port 17, the air 4 can be used as a blow-through type wind tunnel facility”), 
wherein the wind tunnel comprises a plurality of rotatable turning vanes positioned in the tunnel between the supply inlet and the exhaust outlet (closing doors 25 and 26, intake 18, exhaust 17, Fig. 1); and 
rotating the plurality of rotatable turning vanes between: a first configuration, in which the plurality of rotatable turning vanes are configured to permit re-circulation of air through the tunnel (“When the blower 6 is driven by opening at least one of the cooling passage 23 and the bypass passage 24 and closing the exhaust damper 19, the exhaust door 20 and the intake door 21 respectively, the measuring unit 1 In contrast, the air 4 in the wind tunnel is circulated and circulated, so that it can be used as a circulating wind tunnel facility”); and 
a second configuration, in which the plurality of rotatable turning vanes are configured to inhibit re-circulation of air through the tunnel (“When the cooling passage 23 and the bypass passage 24 are shut off by the passage opening / closing doors 25 and 26, and the exhaust damper 19, the exhaust opening door 20 and the intake opening door 21 are opened to drive the blower 6, respectively. Since the air 4 sucked from the intake port 18 passes through the measuring unit 1 and is exhausted to the exhaust port 17, the air 4 can be used as a blow-through type wind tunnel facility”).
Further regarding claim 14, Tomioka does not teach, “wherein at least one rotatable turning vane comprises a recess configured to accommodate an adjacent closed rotatable turning vane of the plurality of rotatable turning vanes.” However, Chappell teaches the deficiencies of Tomioka (see leading and trailing edges 40’, 40”, [0032], that have recesses as shown in Fig. 7). 
Regarding claim 15, Tomioka does not teach, “wherein in the second configuration, the at least one rotatable turning vane overlaps a portion of the adjacent closed rotatable turning vane along the recess.” However, Chappell teaches the deficiencies of Tomioka (trailing edge 40″ of the blade 40b overlaps and abuts the leading edge 40′ of blade 40c, [0033], Fig. 7). 
 Regarding claim 16, Tomioka does not teach, “establishing a substantially air-tight seal between the at least one rotatable turning vane and the adjacent closed rotatable turning vane.” However, Chappell teaches the deficiencies of Tomioka (seals 41 are preferably positioned such that when the blade 40 is in the closed position a dead air space 41′ is formed between adjacent seals, as best seen in FIG. 7. Each point of contact between a blade 40 and an adjacent blade 40 or blade stop surface is thus sealed against air flowing around the edges of the blade 40, blocking the passage of air, [0032]). 
Regarding claim 17, Tomioka does not teach, “wherein the rotation of the plurality of rotatable turning vanes comprises simultaneously rotating the plurality of rotatable turning vanes between the first and second configurations.” However, Chappell teaches the deficiencies of Tomioka (actuating mechanism 50 is provided for pivoting the multiple blades 40 simultaneously between the open and closed positions, [0030]). 
Regarding claim 18, Tomioka teaches operating the wind tunnel, with the plurality of rotatable turning vanes in the first configuration, as a closed-loop wind tunnel in which air is recirculated through the wind tunnel via fan positioned in the wind tunnel (“When the blower 6 is driven by opening at least one of the cooling passage 23 and the bypass passage 24 and closing the exhaust damper 19, the exhaust door 20 and the intake door 21 respectively, the measuring unit 1 In contrast, the air 4 in the wind tunnel is circulated and circulated, so that it can be used as a circulating wind tunnel facility”; blower 6, Fig. 1).
Regarding claim 20, Tomioka does not teach, “directing airflow away from right angle surfaces of the wind tunnel using a curved contour of the at least one rotatable turning vane.” However, Chappell teaches the deficiencies of Tomioka (Fig. 7 and [0032] teach contour of blade 40; Fig. 7 teaches right angles at blade stop surface 68, 70, in which blades direct airflow away from). 
For the above claims 1-18 and 20, it would be obvious to one of ordinary skill in the art to simply substitute the shape of vane of Tomioka with the blade of Chappell because the substitution would provide predictable results for controlling, damping, and guiding airflow ([0002]). The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka and Chappell as applied to claims 1 and 14 above, and further in view of US 20160245541 (herein Karamanos).
Regarding claim 19, Tomioka and Chappell do not teach, “wherein the manipulating further comprises using an electric actuator to transition the plurality of rotatable turning vanes between the first configuration and the second configuration in response to a signal from a computer controller.” However, Karamanos teaches the deficiencies of Tomioka and Chappell (he actuator assembly 104 is further incorporated or in communication with a smart device 166 that may be local or remote from the actuator assembly 104. The communication may be a wireless communication with a remote controller that operates the actuator assembly 104, [0110]). It would be obvious to one of ordinary skill in the art to incorporate smart device 166 to actuate blades of the combined invention of Tomioka and Chappell for at least the motivation of convenience and ease of use, since operator does not have to be on-site to control blades.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIP T FADUL/Examiner, Art Unit 2852